Citation Nr: 0502340	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1947 to February 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified before the undersigned at a hearing 
held at the RO in February 2003.  In July 2003, the Board 
remanded case to the RO, and it is now before the Board for 
further appellate consideration.  

The Board notes that while the case was in remand status, the 
Appeals Management Center (AMC), in a March 2004 rating 
decision, granted separate 20 percent ratings for injury 
residuals of each knee in addition to 20 percent ratings for 
degenerative joint disease, which had previously been 
assigned for each knee during the course of the appeal.  In 
addition, for the grant of the veteran's total rating for 
individual unemployability due to service-connected 
disabilities, the AMC assigned an effective date of February 
4, 2002, the date the veteran filed his claim for increased 
ratings for his service-connected bilateral knee 
disabilities.  In March 2004, the AMC issued a supplemental 
statement of the case pertaining to the bilateral knee 
disabilities.  The veteran has not withdrawn his appeal 
relative to the ratings for his bilateral knee disabilities, 
and those issues remain before the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran is seeking increased ratings for his service-
connected bilateral knee disabilities.  As note above, in 
March 2004, the AMC issued a supplemental statement of the 
case pertaining to the veteran's increased rating bilateral 
knee disability claims.  In a December 2004 letter, the AMC 
notified the veteran that his records were being transferred 
to the Board, and the Board notes that the veteran's claims 
file arrived at the Board in mid-December 2004.  

In mid-January 2005, prior to issuing a decision in this 
case, the Board received from the AMC an October 2004 letter 
from the veteran to the AMC forwarding private medical 
records pertaining to treatment for his knees during 2004.  
The AMC did not prepare a supplemental statement of the case 
addressing this evidence, and the veteran did not waive 
consideration of this evidence by the Agency of Original 
Jurisdiction (AOJ).  This newly submitted evidence must 
therefore be referred to the AOJ, in this case the Veterans 
Benefits Administration AMC, for review.  See 69 Fed. Reg. 
53, 807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304).  

Accordingly, the case is REMANDED for the following actions:  

1.  the AMC should undertake any 
additional development indicated by the 
state of the record and then readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the 
case that addresses all evidence added to 
the record since the March 2004 
supplemental statement of the case to 
include private treatment records from 
the veteran, which were received at the 
AMC in November 2004.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




